Citation Nr: 0721368	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Board notes that in an April 2005 rating decision, the RO 
granted the veteran an increased disability rating for his 
service-connected PTSD.  An evaluation of 50 percent was 
assigned, effective from May 28, 2004.  This has not 
satisfied the veteran's appeal.


FINDING OF FACT

Disability from the veteran's PTSD more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity than it does deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in June 2004 (prior to 
RO adjudication of his claim for increase), to include notice 
that he submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  In addition, the veteran was provided 
notice concerning the disability rating and effective-date 
elements of the claim by letter mailed in July 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In a March 1992 rating decision, the RO granted the veteran 
service connection for PTSD.  An evaluation of 10 percent was 
assigned, effective from July 24, 1991.

In May 2004, the veteran filed a claim for an increased 
rating for his service-connected PTSD, contending that his 
symptoms had increased.

Outpatient treatment records from the VA Medical Center in 
Wilkes-Barre, Pennsylvania dated from January 2003 through 
June 2004 show that in February 2004, the veteran complained 
of minimal nightmares and flashbacks of Vietnam and that he 
was taking Prozac for his symptoms.  During that time, he was 
assigned GAF scores of 65 and 70.

In response to his claim, the veteran was afforded a VA 
mental examination in July 2004.  At that time, the veteran's 
affect was appropriate, but his mood was rather anxious.  He 
denied any suicidal or homicidal ideas, but he reported 
feeling that people ignored him or were after him and that 
they spread rumors about him.  The veteran also reported 
auditory hallucinations (hearing voices) and denied visual 
hallucinations.  The veteran was well-oriented times three 
and his recent and distant memory were intact.  The examiner 
also noted that the veteran was preoccupied with his visual 
difficulties and was experiencing anxiety over his potential 
loss of vision.  He was assigned a GAF score of 65 at that 
time.

In a July 2004 letter, C. McLaughlin, a licensed psychologist 
at the Bloomsburg Psychological Center, states that the 
veteran had issues of trust, hyper vigilance, isolating 
behavior and nightmares due to his PTSD.

In a September 2004 rating decision, the RO denied the 
veteran's claim for an increased rating for PTSD.

In his October 2004 notice of disagreement, the veteran 
claimed that he was having the following symptoms: 
flashbacks, nightmares, angry outbursts, distrust of others 
except for family and difficulty with relationships.

An August 2004 Medical Report from C. McLaughlin at the 
Bloomsburg Psychological Center indicated that the veteran 
was displaying the following PTSD symptoms: recurrent and 
intrusive distressing memories, nightmares, flashbacks, 
intensive distress and heightened reactivity to psychological 
reminders of Vietnam, avoidance behavior, isolation, anger, 
hyper vigilance and difficulty expressing positive affect.

In an April 2005 rating decision, the RO granted the veteran 
an increased disability rating for his service-connected 
PTSD.  An evaluation of 50 percent was assigned, effective 
from May 28, 2004, the date of his claim for an increased 
rating.

The veteran was afforded his most recent VA mental 
examination in March 2006.  At that time, he claimed to be 
suffering from the following symptoms of PTSD: nightmares, 
flashbacks, anxiety, dysphoria, difficulty concentrating, 
hyper vigilance, survival guilt, crowd avoidance and 
depression.  He denied any history of suicidal or homicidal 
attempts.  The examiner noted that the veteran was alert, 
oriented, coherent and relevant and that although he was 
somewhat talkative at times and exhibited pressured speech at 
times, he did not exhibit any thought disorder.  His affect 
was appropriate and his mood was somewhat anxious and 
apprehensive, but there was no overt psychomotor retardation 
and no manic behavior.  The veteran was emotional when 
discussing his other medical conditions and his Vietnam War 
experiences.  The veteran exhibited some vague paranoid 
flavored ideations, but he was free from any active 
delusions.  There was no behavior suggesting active 
hallucinations and he was free from suicidal or homicidal 
ideation.  The veteran had intact reality testing and he did 
not show any bizarre behavior.  There was also no impairment 
in insight and judgment.  The examiner also noted that the 
veteran indicated that his PTSD symptoms had improved 
somewhat with medication and individual counseling by his 
psychologist.  Based on his symptoms at that time, the 
examiner assigned the veteran a GAF score of 65.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9400.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 50 percent.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 50 
percent evaluation currently assigned.  

There is no evidence during the appeal period of the veteran 
having any suicidal ideation.  In fact, during both his July 
2004 and March 2006 VA examinations, the veteran denied any 
suicidal or homicidal ideations.  Furthermore, none of the 
treatment records from the Bloomsburg Psychological Center 
where he was receiving counseling note that the veteran 
reported any suicidal ideations.  Likewise, there is no 
evidence from the VA examinations or the Bloomsburg 
Psychological Center of the veteran reporting or displaying 
any obsessional rituals, illogical, obscure or irrelevant 
speech or spatial disorientation.  At the most, the examiners 
have noted that the veteran was talkative and the March 2006 
VA examiner noted that he showed some signs of pressured 
speech.  

Although the medical evidence of record indicates that on 
examination and during counseling, the veteran's mood was 
anxious, there is no evidence of him experiencing any panic 
attacks.  The record is also void of any evidence of the 
veteran neglecting his personal appearance or hygiene.  
Although the veteran has a history of adjustment disorder 
with anxiety in addition to his PTSD diagnosis, and he 
reported depression as part of his symptomatology during his 
March 2006 VA examination; there is no evidence that he has 
experienced near continuous depression during the period on 
appeal.  Furthermore, although the veteran experienced some 
anger management problems prior to 2004, as shown in the 
August 2004 medical report from the Bloomsburg Psychological 
Center, the evidence of record shows that he has not 
experienced any impaired impulse control during the period on 
appeal.  

There is also no evidence that the veteran has difficulty 
with adapting to stressful circumstances, including work, 
during the period on appeal.  In fact, the veteran has been 
retired for the entire period on appeal.  The Board also 
notes that the veteran has been active in his local gun club 
and that he socializes with other veterans.  Finally, the 
evidence of record shows that although the veteran had 
difficulty maintaining effective family and social 
relationships in the past, during the period on appeal, he 
has been able to maintain effective relationships with his 
wife of 30 years and two daughters and his other 
interpersonal relationships have improved as well.

The Board also notes that the veteran contends that he should 
receive a higher rating for his PTSD because of the 
additional stress and anxiety he experiences related to his 
vision problems (Best's disease).  The Board is sympathetic 
to the veteran's concerns related to his vision problems; 
however, the Board has no authority under the law to assign 
the veteran a higher rating for PTSD if he does not meet the 
scheduler criteria for such a higher rating.

For the reasons discussed above, the Board has concluded that 
the social and occupational impairment from the veteran's 
PTSD more nearly approximates the social impairment with 
reduced reliability and productivity contemplated by a 50 
percent rating than the greater impairment required for a 
higher rating.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting, Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


